Appeal from a judgment of the County Court of Madison County (Humphreys, J.), rendered January 12, 1987, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
By failing to seek to withdraw his plea of guilty prior to sentencing or by a postconviction motion to vacate the plea, defendant has failed to preserve the question of its validity for our review (see, People v Claudio, 64 NY2d 858). In any event, the record establishes that at the time of his plea, a thorough plea allocution was made and the plea was knowingly and voluntarily made (see, People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644).
Judgment affirmed. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.